Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-25 are allowed. 
Murata (US 2010/0214453, hereinafter Murata) and Tanaka et al. (US 2010/0193923, hereinafter Tanaka) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Murata and Tanaka fails to teach or suggest “… and a second output line that is connected to, among the plurality of pixels, a plurality of second pixels, the photoelectric conversion unit of each of which converts light from a second filter having a second spectral characteristic that is different from the first spectral characteristic into an electrical charge, such that a second signal from the second pixels is output to the second output line; wherein the plurality of first pixels are arranged in each of a first direction and a second direction that intersects with the first direction, and the plurality of second pixels are arranged in each of the first direction and the second direction2APPLN NO. 14/690,346REPLY TO OFFICE ACTION OF FEBRUARY 10, 2017” in combination with all other limitations recited in claim 1.
Dependent claims 2-25 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murata and Tanaka are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Murata discloses, an image sensor comprising; a plurality of pixels (111) that each have a photoelectric conversion unit (15a) that converts light into an electrical charge; a first control interconnection (nodes from ΦR, ΦTG, ΦRS that is connect to first and third pixels of figure 9), among the plurality of pixels, a plurality of first pixels each having a first photoelectric conversion unit (15a) that converts light from a first filter having a first spectral characteristic into an electrical charge (first and third pixels correspond to “R” pixels of sensor 111, see fig 4), the first interconnection to which a first control signal for controlling the first pixels is output (par [0074]); a second control interconnection (nodes from ΦR, ΦTG, ΦRS that is connect to second and presumably fourth pixels of figure 9) that is connected to, among the plurality of pixels, a plurality of second pixels each having a second photoelectric conversion unit that converts light from a second filter having a second spectral characteristic different from the first spectral characteristic into an electrical charge (second and fourth pixels correspond to “G” pixels of sensor 111, see fig 4), the second interconnection to which a second control signal for controlling the second pixels is output (par [0074]); and a third control interconnection (nodes connected to Vdd, fig 9) that is connected to the plurality of first pixels and the plurality of second pixels (Vdd connects to each pixel in the row, first-fourth pixels), the third control interconnection to which a third control signal for controlling the first pixels and second pixels is output (par [0075]).
Tanaka discloses wherein the first photoelectric conversion unit and the second photoelectric conversion unit are provided in a first semiconductor chip (1, sensor chip (par [0083]), and the converting circuit is provided in a second semiconductor chip (controller chip, par [0083]) that is different from the first semiconductor chip (fig 7).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696